APOLLO CODE OF ETHICS July 2014 # 1402619 v. 1 1. INTRODUCTION 1 2. ADMINISTRATION OF THE CODE OF ETHICS 2 2.1 PERSONS SUBJECT TO THE CODE 2 2.2 CONSULTANTS, AGENTS AND TEMPORARY WORKERS 2 2.3 CONSEQUENCES OF VIOLATING THE CODE 2 2.4 QUESTIONS ABOUT THE CODE 3 2.5 OBLIGATION TO REPORT VIOLATIONS 3 2.6 CURRENT VERSION OF THE CODE 3 2.7 AFFIRMATION 4 2.8 ANNUAL COMPLIANCE SURVEY 4 3. STANDARD OF BUSINESS AND PERSONAL CONDUCT 4 3.1 STANDARD OF BUSINESS CONDUCT 4 3.2 STANDARD OF PERSONAL CONDUCT 4 3.3 THREAT
